J-A20028-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JEFFREY WAYNE TARPLEY, JR.                 :
                                               :
                       Appellant               :   No. 1531 WDA 2019

          Appeal from the Judgment of Sentence September 16, 2019
     In the Court of Common Pleas of Somerset County Criminal Division at
                       No(s): CP-56-CR-0000472-2017,
                           CP-56-CR-0000493-2017


BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                            FILED NOVEMBER 19, 2020

        Appellant, Jeffrey Wayne Tarpley, Jr., appeals from the judgment of

sentence entered on March 1, 2018, as made final by the denial of his

reinstated post-sentence motion on September 16, 2019,1 following his guilty

pleas to two counts of possession with intent to deliver (“PWID”).2 We affirm.

        The trial court accurately summarized the relevant facts and procedural

history of this case as follows.


____________________________________________


1 As detailed below, on November 13, 2018, Appellant filed a petition for
collateral relief pursuant to the Post Conviction Relief Act (“PCRA”), 42
Pa.C.S.A. §§ 9541-9546. In his PCRA petition, Appellant alleged that his trial
counsel was per se ineffective for failing to file a post-sentence motion
challenging the discretionary aspects of his sentence. The PCRA court granted
Appellant’s petition and reinstated his right to file a post-sentence motion and
direct appeal.

2   35 P.S. § 780-113(a)(30).
J-A20028-20


     [Appellant] was identified as a suspect during a Pennsylvania
     State Police (“PSP”) investigation into an overdose resulting in
     death that occurred on March 3, 2017.             Specifically, the
     investigation revealed that [Appellant] was a link in the “chain of
     events” that led to the victim’s death.        Consequently, PSP
     arranged a controlled buy between [Appellant] and a PSP
     confidential informant. On March 10, 2017, the controlled buy
     transpired, and PSP arrested [Appellant] for selling fentanyl.
     Based upon these events, the Commonwealth initiated the
     above-captioned cases against [Appellant]. [Docket Number
     CP-56-CR-0000493-2017 (“Docket Number 493-2017”) was]
     based upon the controlled buy, and [Docket Number
     CP-56-CR-0000472-2017 (“Docket Number 472-2017”) was]
     based upon [Appellant’s] role in the chain of events that led to the
     victim’s death.

     On December 12, 2017, [Appellant] appeared before [the trial
     court] and pled guilty in the above-captioned cases to two
     separate counts of [PWID.] On March 1, 2018, [the trial court]
     sentenced [Appellant] to [serve 40 to 100 months’ incarceration
     under Docket Number 472-2017 and 32 to 68 months
     incarceration under Docket Number 493-2017. The trial court]
     ordered [Appellant to] serve th[e] sentences consecutively,
     creating an aggregate sentence of [six] to 14 years[’]
     imprisonment. … Neither [Appellant] nor his attorney, Meghan E.
     Will, Esq., challenged the sentence at the sentencing hearing or in
     a post-sentence motion.

     On March 13, 2018, [Appellant], through Attorney Will, filed an
     appeal, challenging the discretionary aspect of his sentence.
     Commonwealth v. Tarpley, 2018 WL 5118055, at *1 (Pa.
     Super. Oct. 22, 2018). Th[is Court] explained that [Appellant’s]
     counsel failed to preserve that issue for appeal by [not] raising it
     at the time of sentencing or in a post-sentence motion. [Id. at
     *1-2.] Thus, [this Court] held that [Appellant] waived the issue
     and affirmed his judgment of sentence. [Id.]

     On November [13], 2018, [Appellant] filed a pro se PCRA petition.
     [The PCRA court] then appointed David T. Leake, Esq. to represent
     [Appellant] with respect to the PCRA petition. On February 14,
     2019, [Appellant,] through his appointed PCRA counsel, filed an
     amended PCRA petition[.] The crux of the petition was that
     [Appellant’s] trial counsel, Attorney Will, committed per se
     ineffective assistance of counsel by failing to preserve

                                    -2-
J-A20028-20


       [Appellant’s] discretionary aspects of sentencing claim. On May
       [30], 2019, after reviewing the petition and conducting a full
       evidentiary hearing, [the PCRA court] granted Appellant’s PCRA
       petition. Accordingly, [the court] reinstated [Appellant’s] rights
       to file a post-sentence motion and seek a direct appeal.

       On June 3, 2019, [Appellant] timely filed his post-sentence
       motion, challenging the discretionary aspects of his [six] to 14
       year aggregate sentence. … [The trial court] summarily denied
       the motion [on September 16, 2019.]

Trial Court Opinion, 1/7/2020, at 1-3 (some internal citations and parallel

citation omitted).

       On October 9, 2019, Appellant filed a single notice of appeal. 3        On

November 6, 2019, this Court issued a rule to show cause why the appeal

should not be quashed pursuant to our Supreme Court’s decision in

Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018). On November 14,

2019 counsel for Appellant responded to the rule to show cause.            In his

response, Appellant’s counsel acknowledged that he failed to file two separate

notices of appeal, necessitated by the fact that the March 1, 2018 judgment

of sentence imposed punishment for offenses prosecuted at two trial court

dockets. Response to Rule to Show Cause, 11/14/19, at *1 (un-paginated).

Counsel also requested, inter alia, that this Court “not quash the appeal and

grant [] Appellant leave [to file] a separate [n]otice of [a]ppeal . . . to remedy

the situation.” Id. On November 21, 2019, this Court discharged the rule to
____________________________________________


3  On October 22, 2019, the trial court entered an order directing Appellant to
file a concise statement of errors complained of on appeal pursuant to
Pa.R.A.P. 1925(b)(1). Appellant timely complied. The trial court issued an
opinion pursuant to Pa.R.A.P. 1925(a) on January 7, 2020.


                                           -3-
J-A20028-20



show cause by per curiam order and permitted the appeal to continue with

the proviso that the ruling was not a binding, final determination and that the

panel assigned to address the merits of the appeal could further address the

Walker issue.

      Hence, before we consider the merits of Appellant's claim, we must first

determine whether this appeal is properly before us. As this Court previously

explained:

      Pennsylvania Rule of Appellate Procedure 341(a) directs that “an
      appeal may be taken as of right from any final order of a
      government unit or trial court.” Pa.R.A.P. 341(a). “The Official
      Note to Rule 341 was amended in 2013 to provide clarification
      regarding proper compliance with Rule 341(a)....” [Walker, 185
      A.3d at 976]. The Official Note now reads:

         Where . . . one or more orders resolves issues arising on
         more than one docket or relating to more than one
         judgment, separate notices of appeals must be filed.
         Commonwealth v. C.M.K., 932 A.2d 111, 113 & n.3 (Pa.
         Super. 2007) (quashing appeal taken by single notice of
         appeal from order on remand for consideration under
         Pa.R.Crim.P. 607 of two persons' judgments of sentence).

      Pa.R.A.P. 341, Official Note.

      In Walker, our Supreme Court construed the above-language as
      constituting “a bright-line mandatory instruction to practitioners
      to file separate notices of appeal.”           Walker, 185 A.3d at
      976-[9]77. Therefore, the Walker Court held that “the proper
      practice under Rule 341(a) is to file separate appeals from an
      order that resolves issues arising on more than one docket. The
      failure to do so requires the appellate court to quash the appeal.”
      Id. at 977. However, the Court tempered its holding by making
      it prospective [and applicable only to appeals filed after June 1,
      2018], recognizing that “[t]he amendment to the Official Note to
      Rule 341 was contrary to decades of case law from this Court and
      the intermediate appellate courts that, while disapproving of the
      practice of failing to file multiple appeals, seldom quashed appeals
      as a result.” Id. Accordingly, the Walker Court directed that “in

                                      -4-
J-A20028-20


       future cases Rule 341 will, in accordance with its Official Note,
       require that when a single order resolves issues arising on more
       than one lower court docket, separate notices of appeal must be
       filed. The failure to do so will result in quashal of the appeal.” Id.

Commonwealth v. Williams, 206 A.3d 573, 575–576 (Pa. Super. 2019)

(emphasis in original). Because Appellant filed his notice of appeal on October

9, 2019, the rule announced in Walker governs.4 As stated above, Appellant

filed a single notice of appeal listing two docket numbers, rather than two

separate notices of appeal at each trial court docket.        As such, Appellant

violated our Supreme Court’s mandate in Walker and this appeal is subject

to quashal.

       This Court, however, in Commonwealth v. Stansbury, 219 A.3d 157

(Pa. Super. 2019), declined to quash an appeal listing two docket numbers

because the trial court misinformed Stansbury that he could file a single notice

of appeal.     Indeed, we determined that the trial court’s failure to advise

Stansbury properly regarding his appellate rights amounted to a “breakdown

in the court system” and, accordingly, we excused his failure to comply with

Walker. Stansbury, 219 A.3d at 160. Notably, this holding in Stansbury
____________________________________________


4 We recognize that the trial court sentenced Appellant on March 1, 2018, prior
to our Supreme Court’s decision in Walker. As explained above, however,
Walker applies to any notice of appeal filed after June 1, 2018. See
Williams, 206 A.3d at 576 (explaining that because the appellant’s notice of
appeal was “hand-dated June 4, 2018, and the envelope in which it was mailed
bears a postmark of June 5, 2018,” it was subject to quashal under Walker
even though the PCRA court denied the appellant’s PCRA petition on May 11,
2018, prior to the Supreme Court’s decision in Walker). Accordingly,
Appellant’s notice of appeal, as filed on October 9, 2019, is subject to the
Walker mandate.


                                           -5-
J-A20028-20



was recently reaffirmed by an en banc panel of this Court.                    See

Commonwealth v. Larkin, 235 A.3d 350 (Pa. Super. 2020) (en banc). Thus,

based upon both Stansbury and Larkin, “we may overlook the requirements

of Walker where [] a breakdown occurs in the court system, and a defendant

is misinformed or misled regarding his appellate rights.” Larkin, 235 A.3d at

354.

       Here, our review of the record reveals a scenario similar to that

presented in Larkin and Stansbury.           In its order denying Appellant’s

post-sentence motion, the trial court stated:

       In accordance with Pa.R.Cr[im].P. 720(B)(4), the [Appellant] is
       advised that he has the right to appeal his sentence to the
       Superior Court and that he must file his notice of appeal within
       [30] days of entry of this [o]rder.

Trial Court Order, 9/16/19, at 2 (emphasis added). The trial court therefore

“utilized the singular” when it advised Appellant to file his notice of appeal

even though “Walker required that Appellant file separate notices of appeal

at each docket number.” Stansbury, 219 A.3d at 160. Accordingly, the trial

court misinformed Appellant regarding his appellate rights and a breakdown

in the court system occurred which permits us to overlook the requirements

of Walker. As such, we will proceed to review Appellant's issue on the merits.

       Appellant raises the following issue on appeal:

       Whether the trial court erred in not reconsidering the discretionary
       aspects of Appellant’s sentence on post-sentence review?

Appellant’s Brief at 3.


                                      -6-
J-A20028-20



      Herein, Appellant argues that the trial court abused its discretion in

fashioning his sentence.    Specifically, Appellant takes issue with the trial

court’s decision to impose his sentences consecutively, as opposed to

concurrently, and argues that the trial court sentenced Appellant “on the high

end of the standard range” without considering “mitigating factors.”

Appellant’s Brief at 14-15.      Appellant’s issue therefore implicates the

discretionary aspects of sentencing. As this Court previously explained:

      Challenges to the discretionary aspects of sentencing do not
      entitle an appellant to review as of right. An appellant challenging
      the discretionary aspects of his sentence must invoke this Court's
      jurisdiction by satisfying a four-part test:

         We conduct a four-part analysis to determine: (1) whether
         appellant has filed a timely notice of appeal, see Pa.R.A.P.
         902 and 903; (2) whether the issue was properly preserved
         at sentencing or in a motion to reconsider and modify
         sentence, see Pa.R.Crim.P. 720; (3) whether appellant's
         brief has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
         there is a substantial question that the sentence appealed
         from is not appropriate under the Sentencing Code, 42
         Pa.C.S.A. § 9781(b).

Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013) (internal

case citations omitted).

      Appellant has fulfilled the first, second, and third requirements of the

above-mentioned four-part test.       Appellant, however, failed to raise a

substantial question. As this Court has explained, to establish a substantial

question, an “appellant must show actions by the sentencing court

inconsistent with the Sentencing Code or contrary to the fundamental norms

underlying the sentencing process.” Commonwealth v. Cannon, 954 A.2d

                                     -7-
J-A20028-20



1222, 1229 (Pa. Super. 2008).           Appellant failed to make such a showing.

“[T]his Court has held on numerous occasions that a claim of inadequate

consideration of mitigating factors does not raise a substantial question for

our review.”5 Id. (citation omitted). Further, a challenge to the imposition of

consecutive sentences does not usually raise a substantial question. Indeed,

this Court previously explained:

       Under 42 Pa.C.S.A. § 9721, the court has discretion to impose
       sentences consecutively or concurrently and, ordinarily, a
       challenge to this exercise of discretion does not raise a substantial
       question. Commonwealth v. Pass, 914 A.2d 442, 446–447 (Pa.
       Super. 2006).      The imposition of consecutive, rather than
       concurrent sentences may raise a substantial question in only the
       most extreme circumstances, such as where the aggregate
       sentence is unduly harsh, considering the nature of the crimes and
       the length of imprisonment. Id. (holding challenge to court's
       imposition of sentence of six [] to [23] months['] imprisonment
       and sentence of one [] year probation running consecutive, did
       not present substantial question). Compare [Commonwealth
       v. Dodge, 957 A.2d 1198 (Pa. Super. 2008), appeal denied, 980
       A.2d 605 (Pa. 2009)] (holding imposition of consecutive sentences
       totaling 58 ½ to 124 years['] imprisonment for [37] counts of
       theft-related offenses presented a substantial question because
       total sentence was essentially life sentence for [a 42-year-old]
       defendant who committed non-violent offenses with limited
       financial impact).

Commonwealth v. Moury, 992 A.2d 162, 169 (Pa. Super. 2010).

____________________________________________


5 “This Court has held that a substantial question exists when a sentencing
court imposed a sentence in the aggravated range without considering
mitigating factors.” Commonwealth v. Rhoades, 8 A.3d 912, 919 n.12 (Pa.
Super. 2010) (emphasis in original), citing Commonwealth v. Felmlee, 828
A.2d 1105, 1107 (Pa. Super. 2003). Because Appellant’s sentence is within
the standard range, we conclude that no substantial question is raised. See
Rhoades, 8 A.3d at 919, n.12.


                                           -8-
J-A20028-20



      Following our decision in Dodge, we have made clear that a challenge

to the consecutive imposition of standard-range sentences does not always

raise a substantial question. See Commonwealth v. Gonzalez–Dejesus,

994 A.2d 595, 598 (Pa. Super. 2010) (imposition of consecutive as opposed

to concurrent sentences does not ordinarily raise a substantial question that

justifies allowance of appeal).    Instead, we examine such claims on a

case-by-case basis. Id. This Court has determined that “the key to resolving

the preliminary substantial question inquiry is whether the decision to

sentence consecutively raises the aggregate sentence to, what appears on its

face to be, an excessive level in light of the criminal conduct at issue in the

case.” Id. at 598–599.

        Based upon our review, Appellant's sentence is not facially excessive

in light of his criminal conduct. In fact, Appellant’s sentence falls within the

standard range of the Sentencing Code.         See N.T. Sentencing Hearing,

3/1/18, at 20.    Moreover, prior to sentencing, the trial court reviewed a

pre-sentence investigation (“PSI”) report.     See id. at 18. “[W]here the

sentencing court imposed a standard-range sentence with the benefit of a

[PSI] report, we will not consider the sentence excessive.” Commonwealth

v. Corley, 31 A.3d 293, 298 (Pa. Super. 2011) (citation omitted). “In those

circumstances, we can assume the sentencing court was aware of relevant

information   regarding   the   defendant's   character   and    weighed   those

considerations along with mitigating statutory factors.”        Id. (citation and

internal quotation omitted). In this case, the trial court had the benefit of a

                                     -9-
J-A20028-20



PSI report before fashioning Appellant’s consecutive sentences for “two

distinct courses of conduct–one of which contributed to the death of another.”

Trial Court Opinion, 1/7/20, at 5. The punishment imposed by the trial court

was not excessive in light of the criminal conduct at issue. Accordingly, based

upon all of the foregoing, Appellant has failed to raise a substantial question

and, thus, his petition for review of the discretionary aspects of his sentence

must be denied.

      Judgment of sentenced affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/2020




                                    - 10 -